Exhibit 10.30
 


 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT made this 12 day of August, 2013
 
BETWEEN:
 
TEKMIRA PHARMACEUTICALS CORPORATION, a company incorporated under the laws of
British Columbia (the “Company”), with offices at 100 – 8900 Glenlyon Parkway,
Burnaby, British Columbia fax: (604) 419-3201
 
AND:
Mark Kowalski (the “Executive”), of
Winchester, MA

 
WHEREAS:
 
A.           The Company is in the business of acquiring, inventing, developing,
discovering, adapting and commercializing inventions, methods, processes and
products in the fields of chemistry, biochemistry, biotechnology and
pharmaceuticals;
 
B.           The Executive has the expertise, qualifications and required
certifications to perform the services contemplated by this Agreement; and
 
C.           The Company wishes to employ the Executive to perform the services,
on the terms and conditions herein set forth, and other good and valuable
consideration, the receipt and sufficiency of which is his hereby acknowledged.
 
D.         The Executive has rejected other offer(s) of highly remunerative
employment made in the period of April 24, 2013 to August 12, 2013, in order to
accept the Employment agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that the parties his hereto agree as
follows:
 
The following numbering is done with the Alt NW numbering macro.  The numbered
paragraphs use List styles.  The shortcut keys are Alt G1, Alt G2 etc.  (This
numbering scheme can't be used in the same document as the Alt NG or Alt NO
scheme.)
 
1. EMPLOYMENT
 
(a)  
The Executive will be employed by and will serve the Company as its Senior Vice
President and Chief Medical Officer.  The Executive will report directly to the
Chief Executive Officer of the Company and will perform the duties and
responsibilities assigned to his from time to time by the Chief Executive
Officer.  The Executive will comply with all lawful instructions given by the
Chief Executive Officer of the Company.

 
 
 

--------------------------------------------------------------------------------

 
(b)  
The terms and conditions of this Agreement will have effect as and from August
12, 2013 and the Executive’s employment as Senior Vice President and Chief
Medical Officer will continue until terminated as provided for in this
Agreement.

 
(c)  
The Executive acknowledges and agrees that in addition to the terms and
conditions of this Agreement, his employment with the Company is subject to and
governed by the Company’s policies as established from time to time.  The
Executive agrees to comply with the terms of such policies so long as they are
not inconsistent with any provisions of the Agreement. The Executive will inform
his self of the details of such policies and amendments thereto established from
time to time.

 
(d)  
The Executive agrees that, as a high technology professional as defined in the
Regulations to the Employment Standards Act of British Columbia, and an
executive, his hours of work will vary and may be irregular and will be those
hours required to meet the objectives of his employment. The Executive agrees
that the compensation described in Section 2 of this Agreement compensates
him  in full for all hours worked.

 
(e)  
The Executive will devote his self exclusively to the Company’s business and
will not be employed or engaged in any capacity in any other business without
the prior permission of the Company, such permission not to be unreasonably
withheld.

 
(f)  
Concurrently with the execution and delivery of this Agreement and in
consideration of his employment by the Company, the Executive and the Company
will enter into a “Confidentiality Agreement and Assignment of Inventions” in
the form attached his hereto as Appendix A.

 
2. REMUNERATION AND BENEFITS
 
(a)  
The Company will pay the Executive an annual salary of $325,000 (US funds), less
required deductions (the “Base Salary”).  The Base Salary will be payable
semi-monthly.

 
(b)  
The Base Salary will be reviewed on an annual basis.  This review will not
result in a decrease in the Base Salary nor will it necessarily result in an
increase to the Base Salary.

 
(c)  
The Executive will be eligible for an annual cash bonus of up to 35 percent of
the Base Salary, if the Chief Executive Officer and the Board of Directors in
their discretion determine that the Executive has achieved the performance
objectives agreed to between the Executive and the Chief Executive Officer.  Any
bonus payable during the first year of the Executive’s employment will be
pro-rated.

 
 
-2-

--------------------------------------------------------------------------------

 
(d)  
The Company will facilitate the Executive’s enrolment in the Company’s US
insurance benefits plans, as amended from time to time.  In all cases,
eligibility to participate in the plans and to receive benefits under the plans
will be subject to the terms and requirements of the plans themselves and/or the
insurance provider.  The Company is not responsible for the payment of benefits
in any circumstance.  Further, the Company reserves the right to change any of
the insurance benefit plans or providers, however, if the Company is unable to
maintain similar coverage as to the insurance benefits plans or the providers,
then the Executive will be provided with compensation to assist in securing
his  own coverage, such compensation to be determined by the Company.

 
(e)  
The Executive will be eligible for participation in the Company’s share
incentive plan, subject to the terms of the plan.

 
(f)  
The Company will reimburse the Executive for all reasonable expenses actually
and properly incurred by the Executive in connection with the performance of his
duties.  The Executive will provide the Company with receipts supporting
his  claims for reimbursement.

 
3. VACATION
 
The Executive will be entitled to an annual paid vacation of four (4) weeks, to
be scheduled at times that are mutually acceptable to the Executive and the
Company. 
 
4. NON-COMPETITION AND NON-SOLICITATION
 
(a)  
The biotechnology industry is highly competitive and employees leaving the
employ of the Company have the ability to cause significant damage to the
Company’s interests if they join a competing business immediately upon leaving
the Company.

 
(b)  
Definitions:

 
(i)  
“Business” or “Business of the Company” means:

 
(A)  
the researching, developing, production and marketing of RNA interference drugs
and delivery technology, as such business grows and evolves during this
Agreement; and

 
(B)  
any other material business carried on from time to time by the Company or any
subsidiary or affiliate of the Company.

 
(ii)  
“Competing Business” means any endeavour, activity or business which is
competitive in any material way with the Business of the Company worldwide.

 
(iii)  
“Customer” means any entity that is an ongoing customer of the Company that the
Executive has been directly or indirectly, through his reports, involved in
servicing on behalf of the Company.

 
 
-3-

--------------------------------------------------------------------------------

 
(iv)  
“Prospective Customer” means any entity during the last 12 months of employment
prior to termination or resignation that was solicited by the Executive on
behalf of the Company for the purposes of becoming a customer of the Company or
whom he knows was solicited by the Company for the purpose of becoming a
customer of the Company.

 
(c)  
The Executive shall not, during the term of this Agreement and for the
Restricted Period (as defined below) following the termination of his employment
for any reason, on his own behalf or on behalf of any entity, whether directly
or indirectly, in any capacity whatsoever, alone, through or in connection with
any entity, carry on or be employed by or engaged in or have any financial or
other interest in or be otherwise commercially involved in a Competing
Business.  In this Agreement, “Restricted Period” means: (i) in the event that
the Executive is terminated pursuant to Section 6(b) of this Employment
Agreement, a period equivalent to the amount of notice that the Executive is
entitled pursuant to Section 6(b)(ii); or (ii) in the event that the Executive’s
employment is terminated pursuant to a Change of Control (as defined below), a
period of twelve (12) months.

 
(d)  
The Executive shall, however, not be in default of Section 4(c) by virtue of the
Executive:

 
(i)  
following the termination of employment, holding, strictly for portfolio
purposes and as a passive investor, no more than five percent (5%) of the issued
and outstanding shares of, or any other interest in, any corporation or other
entity that is a Competing Business; or

 
(ii)  
during the course of employment, holding, strictly for portfolio purposes and as
a passive investor, no more than five percent (5%) of the issued and outstanding
shares of, or any other interest in, any corporation or other entity, the
business of which corporation or other entity is in the same Business as the
Company, and provided further that the Executive first obtains the Company’s
written consent, which consent will not be unreasonably withheld.

 
(e)  
If the Executive holds issued and outstanding shares or any other interest in a
corporation or other entity pursuant to Section 4(d)(ii) and following the
acquisition of such shares or other interest the business of the corporation or
other entity becomes a Competing Business, the Executive will promptly dispose
of  his  shares or other interest in such corporation or other entity.

 
(f)  
The Executive shall not, during this Agreement and for the Restricted Period
following the termination of his  employment, for whatever reason, on his  own
behalf or on behalf of or in connection with any other entity, without the prior
written and informed consent of the Company, directly or indirectly, in any
capacity whatsoever, alone, through or in connection with any entity:

 
 
-4-

--------------------------------------------------------------------------------

 
(i)  
canvass or solicit the business of (or procure or assist the canvassing or
soliciting of the business of) any Customer or Prospective Customer of the
Company, or otherwise solicit, induce or encourage any Customer or Prospective
Customer of the Company to cease to engage the services of the Company, for any
purpose which is competitive with the Business; or

 
(ii)  
accept (or procure or assist the acceptance of) any business from any Customer
or Prospective Customer of the Company which business is competitive with the
Business; or

 
(iii)  
supply (or procure or assist the supply of) any goods or services to any
Customer or Prospective Customer of the Company for any purpose which is
competitive with the Business; or

 
(iv)  
employ, engage, offer employment or engagement to or solicit the employment or
engagement of or otherwise entice away from or solicit, induce or encourage to
leave the employment or engagement of the Company, any individual who is
employed or engaged by the Company whether or not such individual would commit
any breach of his  contract or terms of employment or engagement by leaving the
employ or the engagement of the Company; or

 
(v)  
procure or assist any entity to employ, engage, offer employment or engagement
or solicit the employment or engagement of any individual who is employed or
engaged by the Company or otherwise entice away from the employment or
engagement of the Company any such individual.  Notwithstanding the foregoing,
the Executive shall, be permitted to, solely in a personal capacity, provide
letters of reference for individuals who are employed by the Company.

 
(g)  
The Executive expressly recognizes and acknowledges that it is the intent of the
parties that his activities following the termination of his employment with the
Company be restricted in the manner described in this Agreement, and
acknowledges that good, valuable, and sufficient consideration has been provided
in exchange for such restrictions.

 
5. INJUNCTIVE RELIEF
 
(a)  
The Executive understands and agrees that the Company has a material interest in
preserving the relationships it has developed with its executives, customers and
suppliers against impairment by competitive activities of a former executive.
Accordingly, the Executive agrees that the restrictions and covenants contained
in Section 4 are reasonably required for the protection of the Company and its
goodwill and that the Executive’s agreement to those restrictions and covenants
by the execution of this Agreement, are of the essence to this Agreement and
constitute a material inducement to the Company to enter into this Agreement and
to employ the Executive, and that the Company would not enter into this
Agreement absent such an inducement.

 
 
-5-

--------------------------------------------------------------------------------

 
(b)  
The Executive understands and acknowledges that if the Executive breaches
Section 4, that breach will give rise to irreparable injury to the Company for
which damages are an inadequate remedy, and the Company may pursue injunctive
relief for such breach in a court of competent jurisdiction.

 
6. TERMINATION
 
(a)  
The Executive may terminate his employment by giving at least two (2) months’
advance notice in writing to the Company of the effective date of the
resignation. The Company may waive such notice, in whole or in part, and if it
does so, the Executive’s resignation will become effective and his employment
will cease on the date set by the Company in the notice of waiver provided that
they continue to pay the Executive his normal Base Salary and to the extent
possible, provide benefits coverage to the end of the notice period.

 
(b)  
The Company may terminate the Executive’s employment:

 
(i)  
without notice or payment in lieu thereof, for just cause, which for the
purposes of this Agreement will be defined to include but not be limited to the
Executive’s willful and continued failure to perform his  duties his hereunder
and the Executive’s willful engagement in conduct that is injurious to the
Company, monetarily or otherwise; or

 
(ii)  
at the Company's sole discretion for any reason, without cause, upon providing
to the Executive an amount equal to:

 
 
(A)     twelve (12) months’ Base Salary; and

 
 
(B)      a prorated payment under the Bonus Plan in respect of the fiscal year
in which the Executive’s employment is terminated.  This prorated payment will
be based on the average of the actual percentage of the Executive’s annual cash
bonus for the previous three fiscal years (or such shorter period as the
Executive may have been employed) and prorated for the portion of the year
ending on the last day of employment

 
 
(collectively, the “Severance Amount”).  The Company may pay the Severance
Amount by way of a lump sum payment or by way of salary continuance.  The
Severance Amount is inclusive of any entitlement to minimum standard severance
under the B.C. Employment Standards Act.

 
(c)  
In this Agreement, “Change of Control” means the first occurrence of any one of:

 
 
-6-

--------------------------------------------------------------------------------

 
(i)  
the acquisition or continuing ownership by any person or persons acting jointly
or in concert (as such phrase is defined in the Securities Act (British
Columbia)), directly or indirectly, of common shares or of convertible
securities, which, when added to all other securities of the Company at the time
held by such person or persons, or persons associated or affiliated with such
person or persons within the meaning of the Business Corporations Act (British
Columbia) (collectively, the "Acquirors"), and assuming the conversion, exchange
or exercise of convertible securities beneficially owned by the Acquirors,
results in the Acquirors beneficially owning shares that would, notwithstanding
any agreement to the contrary, entitle the holders thereof for the first time to
cast more than 50% of the votes attaching to all shares in the capital of the
Company that may be cast to elect directors;

 
(ii)  
the sale, lease or exchange or other disposition of all or substantially all of
the Company's assets;

 
(iii)  
an amalgamation, merger, arrangement or other business combination (a "Business
Combination") involving the Company that results in the security holders of the
parties to the Business Combination, other than the Company, owning, directly or
indirectly, shares of the continuing entity that entitle the holders thereof to
cast more than 50% of the votes attaching to all shares in the capital of the
continuing entity that may be cast to elect directors; or

 
(iv)  
the Company’s Board of Directors, by resolution, determines that a Change of
Control of the Company has occurred.”

 
(d)  
If a Change of Control occurs and within twelve (12) months after the occurrence
of a Change of Control, the Executive resigns his employment for Good Reason
upon giving the Company not less than three (3) months’ prior written notice of
resignation; or at the Company’s sole discretion, the Executive is terminated
without cause within twelve (12) months after a Change of Control, the Executive
will be entitled to receive the Change of Control Severance Amount (as defined
below).  In this Agreement, “Good Reason” means one or more of the following
events occurring without the Executive’s written consent:

 
(i)  
a fundamental change in the Executive’s status, position, remuneration,
authority or responsibilities that does not represent a promotion from or
represents an adverse change from the status, position, authority or
responsibilities in effect immediately prior to the Change of Control;

 
(ii)  
a fundamental reduction in the Base Salary or retirement plans, health benefits,
bonus potential or other compensation plans, practices, policies or programs
provided to the Executive immediately prior to the Change of Control;

 
 
-7-

--------------------------------------------------------------------------------

 
(iii)  
relocation of the Executive’s principal place of employment to a place outside
of his primary location at the time of the change of control.;

 
(iv)  
any request by the Company that the Executive participate in an unlawful act
pursuant to the laws of British Columbia or Canada; or

 
(v)  
any failure to secure the agreement of any successor company or other entity to
the Company to fully assume the Company’s obligations under this Agreement.

 
(e)  
In this Agreement, the “Change of Control Severance Amount” means an amount
calculated as follows:

 
(i)  
an amount equal to twelve (12) month’s Base Salary; plus

 
(ii)  
a bonus payment equal to the average of the actual bonus payments made to the
Executive from the previous three (3) calendar years preceding the date of
termination of employment.

 
(f)  
No matter how the Executive’s employment is terminated, the Executive will be
entitled to any wages and bonus payable for service up to and including the day
of termination.

 
7. RETURN OF MATERIALS UPON TERMINATION OF EMPLOYMENT
 
The Executive will return to the Company all Company documents, files, manuals,
books, software, equipment, keys, equipment, identification or credit cards, and
all other property belonging to Company upon the termination of his employment
with the Company for any reason.
 
8. GENERAL PROVISIONS
 
(a)  
Non-Waiver.  Failure on the part of either party to complain of any act or
failure to act of the other of them or to declare the other party in default of
this Agreement, irrespective of how long such failure continues, will not
constitute a waiver by such party of their rights his hereunder or of the right
to then or subsequently declare a default.

 
(b)  
Severability.  In the event that any provision or part of this Agreement is
determined to be void or unenforceable in whole or in part, the remaining
provisions, or parts thereof, will be and remain in full force and effect.

 
(c)  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the employment of the Executive and supersedes any and
all agreements, understandings, warranties or representations of any kind,
written or oral, express or implied, including any relating to the nature of the
position or its duration, and each of the parties releases and forever
discharges the other of and from all manner of actions, causes of action, claim
or demands whatsoever under or in respect of any agreement. The Company also
agrees to be bound by its commitment to reimburse the employee for his
relocation expenses pursuant to the terms of the offer letter to him dated May
19, 2013, signed by Mark Murray, President and Chief Executive Officer,  which
for this purpose shall be part of this agreement

 
 
-8-

--------------------------------------------------------------------------------

 
(d)  
Survival.  The provisions of Sections 1(g), 4 and 8(f) will survive the
termination of this Agreement.

 
(e)  
Modification of Agreement.  Any modification of this Agreement must be in
writing and signed by both the Company and the Executive or it will have no
effect and will be void.

 
(f)  
Disputes.  Except for disputes arising in respect of Section 4, all disputes
arising out of or in connection with this Agreement and the employment
relationship between the parties, are to be referred to and finally resolved by
arbitration administered by the British Columbia International Commercial
Arbitration Centre, pursuant to its Rules. The place of arbitration will be
Vancouver, British Columbia.

 
(g)  
Governing Law.  This Agreement will be governed by and construed according to
the laws of the Province of British Columbia.

 
(h)  
Reimbursement of Legal Fees.  The Company will reimburse the Executive for all
reasonable and receipted legal fees incurred by the Executive in the
negotiation, drafting, and completion of this Agreement.

 
(i)  
Independent Legal Advice.  The Executive agrees that the contents, terms and
effect of this Agreement have been explained to his by a lawyer and are fully
understood. The Executive further agrees that the consideration described
aforesaid is accepted voluntarily for the purpose of employment with the Company
under the terms and conditions described above.

 
 
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF this Agreement has been executed by the parties his hereto as
of the date and year first above written.
 
SIGNED, SEALED AND DELIVERED by Mark Kowalski in the presence of:
)
)
)
)
)
/s/ Mark Kowalski
Witness
)
)
Mark Kowalski
Address
)
)
   
)
)
 
Occupation
)
 

 
TEKMIRA PHARMACEUTICALS CORPORATION
 
 Per:    /s/ Mark J. Murray
Mark J. Murray
 
 
-10-

--------------------------------------------------------------------------------

 
APPENDIX “A”


CONFIDENTIALITY AGREEMENT
AND ASSIGNMENT OF INVENTIONS AGREEMENT
 
THIS AGREEMENT (this “Agreement”) dated for reference the 12 day of August, 2013
 
BETWEEN:
 
TEKMIRA PHARMACEUTICALS CORPORATION
 
(the “Company”), a company incorporated under the laws of British Columbia with
offices at 100 – 8900 Glenlyon Parkway, Burnaby, British Columbia
fax: (604) 419-3201
 
  AND:
Mark Kowalski (the “Executive”), of
Boston, MA


WHEREAS:
 
A.           The Company is in the business of acquiring, inventing, developing,
discovering, adapting and commercializing inventions, methods, processes and
products in the fields of chemistry, biochemistry, biotechnology and
pharmaceuticals; and
 
B.           In connection with the employment of the Executive by the Company,
the parties desire to establish the terms and conditions under which the
Executive will (i) receive from and disclose to the Company proprietary and
confidential information; (ii) agree to keep the information confidential, to
protect it from disclosure and to use it only in accordance with the terms of
this Agreement; and (iii) assign to the Company all rights, including any
ownership interest which may arise in all inventions and intellectual property
developed or disclosed by the Executive over the course of his  work during
his  employment with the Company, as set out in this Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the employment
of the Executive by the Company and the payment by the Company to the Executive
of the sum of $10.00 and other good and valuable consideration, the receipt and
sufficiency of which are his eby acknowledged, the parties agree as follows:
 
The following numbering is done with the Alt NB numbering macro.  There are 6
levels (Heading 1 to Heading 6 styles); shortcut keys Ctrl Alt 1 to Ctrl Alt 6.
 
1.  
INTERPRETATION

 
1.1 Definitions.  In this Agreement:
 
(a)  
“Business” or “Business of the Company” means:

 
 
 

--------------------------------------------------------------------------------

 
(i)  
the researching, developing, production and marketing of RNA interference drugs
and delivery technology, as such business grows and evolves during this
Agreement; and

 
(ii)  
any other material business carried on from time to time by the Company or any
subsidiary or affiliate of the Company.

 
(b)  
“Confidential Information” shall mean any information relating to the Business
of the Company, whether or not conceived, originated, discovered or developed in
whole or in part by the Executive, that is not generally known to the public or
to other persons who are not bound by obligations of confidentiality and:

 
(i)  
from which the Company derives economic value, actual or potential, from the
information not being generally known; or

 
(ii)  
in respect of which the Company otherwise has a legitimate interest in
maintaining secrecy;

 
and which, without limiting the generality of the foregoing, shall include:
 
(iii)  
all proprietary information licensed to, acquired, used or developed by the
Company in its research and development activities (including but not restricted
to the research and development of RNA interference drugs and delivery
technology), other scientific strategies and concepts, designs, know-how,
information, material, formulas, processes, research data and proprietary rights
in the nature of copyrights, patents, trademarks, licenses and industrial
designs;

 
(iv)  
all information relating to the Business of the Company, and to all other
aspects of the Company’s structure, personnel and operations, including
financial, clinical, regulatory, marketing, advertising and commercial
information and strategies, customer lists, compilations, agreements and
contractual records and correspondence; programs, devices, concepts, inventions,
designs, methods, processes, data, know-how, unique combinations of separate
items that is not generally known and items provided or disclosed to the Company
by third parties subject to restrictions on use or disclosure;

 
(v)  
all know-how relating to the Business of the Company including, all biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical, clinical, safety, manufacturing and quality control data and
information, and all applications, registrations, licenses, authorizations,
approvals and correspondence submitted to regulatory authorities;

 
 
2

--------------------------------------------------------------------------------

 
(vi)  
all information relating to the businesses of competitors of the Company
including information relating to competitors’ research and development,
intellectual property, operations, financial, clinical, regulatory, marketing,
advertising and commercial strategies, that is not generally known;

 
(vii)  
all information provided by the Company’s agents, consultants, lawyers,
contractors, licensors or licensees to the Company and relating to the Business
of the Company; and

 
(viii)  
all information relating to the Executive’s compensation and benefits, including
his  salary, vacation, stock options, rights to continuing education,
perquisites, severance notice, rights on termination and all other compensation
and benefits, except that he shall be entitled to disclose such information to
his  bankers, advisors, agents, consultants and other third parties who have a
duty of confidence to him and who have a need to know such information in order
to provide advice, products or services to him.

 
All Work Product shall be deemed to be the Company’s Confidential Information.
 
(c)  
“Effective Date” means August 12, 2013, being the date that the Executive
started working at the Company, as indicated in his employment agreement with
the Company.

 
(d)  
“Inventions” shall mean any and all inventions, discoveries, developments,
enhancements, improvements, concepts, formulas, designs, processes, ideas,
writings and other works, whether or not reduced to practice, and whether or not
protectable under patent, copyright, trade secret or similar laws.

 
(e)  
“Work Product” shall mean any and all Inventions and possible Inventions
relating to the Business of the Company and which the Executive may make or
conceive, alone or jointly with others, during his  involvement in any capacity
with the Company, whether during or outside his  regular working hours, except
those Inventions made or conceived by the Executive entirely on his  own time
that do not relate to the Business of the Company and do not derive from any
equipment, supplies, facilities, Confidential Information or other information,
gained, directly or indirectly, from or through his  involvement in any capacity
with the Company.

 
2.  
CONFIDENTIALITY

 
2.1 Basic Obligation of Confidentiality.  The Executive  hereby acknowledges and
agrees that in the course of his involvement with the Company, the Company may
disclose to him or he may otherwise have access or be exposed to Confidential
Information.  The Company  hereby agrees to provide such access to the Executive
and the Executive his hereby agrees to receive and hold all Confidential
Information on the terms and conditions set out in this Agreement.  Except as
otherwise set out in this Agreement, the Executive will keep strictly
confidential all Confidential Information and all other information belonging to
the Company that he acquires, observes or is informed of, directly or
indirectly, in connection with his  involvement, in any capacity, with the
Company.
 
 
3

--------------------------------------------------------------------------------

 
2.2 Fiduciary Capacity.  The Executive will be and act toward the Company as a
fiduciary in respect of the Confidential Information.
 
2.3 Non-disclosure.  Except with the prior written consent of the Company, the
Executive will not at any time, either during or after his involvement in any
capacity with the Company;
 
(a)  
use or copy any Confidential Information or recollections thereof for any
purpose other than the performance of his  duties for the benefit of the
Company;

 
(b)  
publish or disclose any Confidential Information or recollections thereof to any
person other than to employees of the Company who have a need to know such
Confidential Information in the performance of their duties for the Company;

 
(c)  
permit or cause any Confidential Information to be used, copied, published,
disclosed, translated or adapted except as otherwise expressly permitted by this
Agreement; or

 
(d)  
permit or cause any Confidential Information to be stored off the premises of
the Company, including permitting or causing such Confidential Information to be
stored in electronic format on personal computers, except in accordance with
written procedures of the Company, as amended from time to time in writing.

 
2.4 Taking Precautions.  The Executive will take all reasonable precautions
necessary or prudent to prevent material in his  possession or control that
contains or refers to Confidential Information from being discovered, used or
copied by third parties.
 
2.5 The Company’s Ownership of Confidential Information.  As between the
Executive and the Company, the Company shall own all right, title and interest
in and to the Confidential Information, whether or not created or developed by
the Executive.
 
2.6 Control of Confidential Information and Return of Information.  All physical
materials produced or prepared by the Executive containing Confidential
Information, including, without limitation, records, devices, computer files,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, plans, materials, accounts, reports, financial statements, estimates
and all other materials prepared in the course of his  responsibilities to or
for the benefit of the Company, together with all copies thereof (in whatever
medium recorded), shall belong to the Company, and the Executive will promptly
turn over to the Company’s possession every original and copy of any and all
such items in his  possession or control upon request by the Company.  If the
material is such that it cannot reasonably be delivered, upon request from the
Company, the Executive will provide reasonable evidence that such materials have
been destroyed, purged or erased.
 
 
4

--------------------------------------------------------------------------------

 
2.7 Purpose of Use.  The Executive agrees that he will use Confidential
Information only for purposes authorized or directed by the Company.
 
2.8 Exemptions.  The obligations of confidentiality set out in this Article 2
will not apply to any of the following:
 
(a)  
information that is already known to the Executive, though not due to a prior
disclosure by the Company or by a person who obtained knowledge of the
information, directly or indirectly, from the Company;

 
(b)  
information disclosed to the Executive by another person who is not obliged to
maintain the confidentiality of that information and who did not obtain
knowledge of the information, directly or indirectly, from the Company;

 
(c)  
information that is developed by the Executive independently of Confidential
Information received from the Company and such independent development can be
documented by the Executive;

 
(d)  
other particular information or material which the Company expressly exempts by
written instrument signed by the Company;

 
(e)  
information or material that is in the public domain through no fault of the
Executive; and

 
(f)  
information required by operation of law, court order or government agency to be
disclosed, provided that:

 
(i)  
in the event that the Executive is required to disclose such information or
material, upon becoming aware of the obligation to disclose, the Executive will
provide to the Company prompt written notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement;

 
(ii)  
if the Company agrees that the disclosure is required by law, it will give the
Executive written authorization to disclose the information for the required
purposes only;

 
(iii)  
if the Company does not agree that the disclosure is required by law, this
Agreement will continue to apply, except to the extent that a Court of competent
jurisdiction orders otherwise; and

 
(iv)  
if a protective order or other remedy is not obtained or if compliance with this
Agreement is waived, the Executive will furnish only that portion of the
Confidential Information that is legally required and will exercise all
reasonable efforts to obtain confidential treatment of such Confidential
Information.

 
 
5

--------------------------------------------------------------------------------

 
3.  
ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

 
3.1 Notice of Invention.  The Executive agrees to promptly and fully inform the
Company of all Work Product, whether or not patentable, throughout the course of
his  involvement, in any capacity, with the Company,.  On his  ceasing to be
employed by the Company for any reason whatsoever, the Executive will
immediately deliver up to the Company all Work Product.
 
3.2 Assignment of Rights.  Subject only to the exceptions set out in Exhibit I
attached to this Agreement, the Executive will assign, and does his hereby
assign, to the Company or, at the option of the Company and upon notice from the
Company, to the Company’s designee, all of his right, title and interest in and
to all Work Product and all other rights and interests of a proprietary nature
in and associated with the Work Product, including all patents, patent
applications filed and other registrations granted thereon.  To the extent that
the Executive retains or acquires legal title to any such rights and interests,
the Executive his hereby declares and confirms that such legal title is and will
be held by him only as trustee and agent for the Company.  The Executive agrees
that the Company’s rights his hereunder shall attach to all Work Product,
notwithstanding that it may be perfected or reduced to specific form after he
has terminated his relationship with the Company.  The Executive further agrees
that the Company’s rights his hereunder are worldwide rights and are not limited
to Canada, but shall extend to every country of the world.
 
3.3 Moral Rights.  Without limiting the foregoing, the Executive his hereby
irrevocably waives any and all moral rights arising under the Copyright Act
(Canada), as amended, or any successor legislation of similar force and effect
or similar legislation in other applicable jurisdictions or at common law that
he may have with respect to all Work Product, and agrees never to assert any
moral rights which he may have in the Work Product, including, without
limitation, the right to the integrity of the Work Product, the right to be
associated with the Work Product, the right to restrain or claim damages for any
distortion, mutilation or other modification or enhancement of the Work Product
and the right to restrain the use or reproduction of the Work Product in any
context and in connection with any product, service, cause or institution, and
the Executive further confirms that the Company may use or alter any Work
Product as the Company sees fits in its absolute discretion.
 
3.4 Goodwill.  The Executive his hereby agrees that all goodwill he has
established or may establish with clients, customers, suppliers, principals,
shareholders, investors, collaborators, strategic partners, licensees, contacts
or prospects of the Company relating to the Business of the Company (or of its
partners, subsidiaries or affiliates), both before and after the Effective Date,
shall, as between the Executive and the Company, be and remain the property of
the Company exclusively, for the Company to use, alter, vary, adapt and exploit
as the Company shall determine in its discretion.
 
 
6

--------------------------------------------------------------------------------

 
3.5 Assistance.  The Executive his hereby agrees to reasonably assist the
Company, at the Company’s request and expense, in:
 
(a)  
making patent applications for all Work Product, including instructions to
lawyers and/or patent agents as to the characteristics of the Work Product in
sufficient detail to enable the preparation of a suitable patent specification,
to execute all formal documentation incidental to an application for letters
patent and to execute assignment documents in favour of the Company for such
applications;

 
(b)  
making applications for all other forms of intellectual property registration
relating to all Work Product;

 
(c)  
prosecuting and maintaining the patent applications and other intellectual
property relating to all Work Product; and

 
(d)  
registering, maintaining and enforcing the patents and other intellectual
property registrations relating to all Work Product.

 
If the Company is unable for any reason to secure the Executive’s signature with
respect to any Work Product including, without limitation, to apply for or to
pursue any application for any patents or copyright registrations covering such
Work Product, then the Executive his hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as his  agent and
attorney-in-fact, to act for and in his  behalf and stead to execute and file
any papers, oaths and to do all other lawfully permitted acts with respect to
such Work Product with the same legal force and effect as if executed by him.
 
3.6 Assistance with Proceedings.  The Executive further agrees to reasonably
assist the Company, at the Company’s request and expense, in connection with any
defence to an allegation of infringement of another person’s intellectual
property rights, claim of invalidity of another person’s intellectual property
rights, opposition to, or intervention regarding, an application for letters
patent, copyright or trademark or other proceedings relating to intellectual
property or applications for registration thereof.
 
3.7 Commercialization.  The Executive understands that the decision whether or
not to commercialize or market any Work Product is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty or other
consideration will be due or payable to him as a result of the Company’s efforts
to commercialize or market any such Work Product.
 
3.8 Prior Inventions.  In order to have them excluded from this Agreement, the
Executive has set forth on Exhibit I attached to this Agreement a complete list
of all Inventions for which a patent application has not yet been filed that he
has, alone or jointly with others, conceived, developed or reduced to practice
prior to the execution of this Agreement to which he has any right, title or
interest, and which relate to the Business of the Company.  If such list is
blank or no such list is attached, the Executive represents and warrants that
there are no such prior Inventions.
 
 
7

--------------------------------------------------------------------------------

 
4.  
GENERAL

 
4.1 Term.  Subject to Section 4.10, the term of this Agreement is from the
Effective Date and terminates on the date that the Executive is no longer
working at or for the Company in any capacity.
 
4.2 No Conflicting Obligations.  The Executive his hereby represents and
warrants that he has no agreements with or obligations to any other person with
respect to the matters covered by this Agreement or concerning the Confidential
Information that are in conflict with anything in this Agreement, except as
disclosed in Exhibit I attached to this Agreement.
 
4.3 Publicity.  The Executive shall not, without the prior written consent of
the Company, make or give any public announcements, press releases or statements
to the public or the press regarding any Work Product or any Confidential
Information.
 
4.4 Further Assurances.  The parties will execute and deliver to each other such
further instruments and assurances and do such further acts as may be required
to give effect to this Agreement.
 
4.5 Notices.  All notices and other communications that are required or
permitted by this Agreement must be in writing and shall be hand delivered or
sent by express delivery service or certified or registered mail, postage
prepaid, or by facsimile transmission (with receipt confirmed in writing) to the
parties at the addresses on page 1 of this Agreement.  Any such notice shall be
deemed to have been received on the earlier of the date actually received or the
date five (5) days after the same was posted or sent.  Either party may change
its address or its facsimile number by giving the other party written notice,
delivered in accordance with this section.
 
4.6 Equitable Remedies.  The Executive understands and acknowledges that if he
breaches any of his  obligations under this Agreement, that breach may give rise
to irreparable injury to the Company for which damages are an inadequate
remedy.  In the event of any such breach by the Executive, in addition to all
other remedies available to the Company at law or in equity, the Company will be
entitled as a matter of right to apply to a court of competent jurisdiction for
such relief by way of restraining order, injunction, decree or otherwise, as may
be appropriate to ensure compliance with the provisions of this Agreement.
 
4.7 Non-Waiver.  Failure on the part of either party to complain of any act or
failure to act of the other of them or to declare the other party in default of
this Agreement, irrespective of how long such failure continues, will not
constitute a waiver by such party of their rights his hereunder or of the right
to then or subsequently declare a default.
 
4.8 Severability.  In the event that any provision or part of this Agreement is
determined to be void or unenforceable in whole or in part, the remaining
provisions, or parts thereof, will be and remain in full force and effect.
 
 
8

--------------------------------------------------------------------------------

 
4.9 Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter his hereof and supersedes any and
all agreements, understandings, warranties or representations of any kind,
written or oral, express or implied, including any relating to the nature of the
position or its duration, and each of the parties releases and forever
discharges the other of and from all manner of actions, causes of action, claim
or demands whatsoever under or in respect of any agreement.
 
4.10 Survival.  Notwithstanding the expiration or early termination of this
Agreement, the provisions of Article 1, Article 2 (including the obligations of
confidentiality and to return Confidential Information, which shall endure, with
respect to each item of Confidential Information, for so long as those items
fall within the definition of Confidential Information), Sections 3.2, 3.3, 3.4,
3.5 and 3.6 and Article 4 shall survive any expiration or early termination of
this Agreement.
 
4.11 Modification of Agreement.  Any modification of this Agreement must be in
writing and signed by both the Company and the Executive or it will have no
effect and will be void.
 
4.12 Governing Law.  This Agreement will be governed by and construed according
to the laws of the Province of British Columbia.
 
4.13 Reimbursement of Legal Fees.  The Company will reimburse the Executive for
all reasonable and receipted legal fees incurred by the Executive in the
negotiation, drafting, and completion of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
4.14 Independent Legal Advice.  The Executive agrees that he has obtained or has
had an opportunity to obtain independent legal advice in connection with this
Agreement, and further acknowledge that he has read, understands, and agrees to
be bound by all of the terms and conditions contained his herein.
 
IN WITNESS WHEREOF this Agreement has been executed by the parties his hereto as
of the date and year first above written.
 
SIGNED, SEALED AND DELIVERED by Mark Kowalski in the presence of:
)
)
)
)
)
/s/ Mark Kowalski
Witness Signature
)
)
Mark Kowalski
Witness Name
)
)
 
Witness Address
)
)
   
)
)
 
Witness Occupation
)
 

 
TEKMIRA PHARMACEUTICALS CORPORATION

 
 
Per:         /s/ Mark J. Murray
Mark J. Murray
 
 
10

--------------------------------------------------------------------------------

 
EXHIBIT I
 
to Confidentiality Agreement and Assignment of Inventions
 
EXCLUSIONS FROM WORK PRODUCT
 


 
None.
 

 
 
 
 
11

--------------------------------------------------------------------------------